Citation Nr: 0306776	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and G.F.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In August 2001, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  A complete 
transcript of the hearing is of record.

When the veteran's case was before the Board in October 2001, 
it was remanded for additional RO action.  It was returned to 
the Board in March 2003 for further appellate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  Chronic back disability was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current back disability is not 
etiologically related to his military service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the back during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letter from the RO to the 
veteran, and the Board's October 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, the evidence that the veteran should submit if he did 
not desire VA's assistance in obtaining such evidence and the 
evidence that the RO has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records have been associated with the claims folder.  His 
private treatment records from Dr. Horng are likewise of 
record.  In September 2002 the veteran underwent a VA 
orthopedic examination, and a copy of the examination report 
has been associated with the claims folder.  Neither the 
veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war, and arthritis is manifested to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran alleges that his current back disability is 
directly related to a back injury he incurred in service, 
when a truck he was working on fell off of a jack.  

A review of the veteran's service medical records reveals no 
evidence of a back disorder.  The report of the veteran's 
separation medical examination indicates that the veteran's 
musculoskeletal system was found to be normal.

The post-service medical evidence of record includes 
treatment records from Dr. Horng, which are dated from 1995 
to 2000.  An 1996 record indicates the veteran presented for 
treatment because of a backache around the beltline which had 
been present for three days.  The impression was a sprain of 
the sacroiliac joint.  A December 1999 notation indicates the 
veteran sought treatment for right neck muscle spasms.  In 
conjunction with this treatment, the veteran reported a 
history of having sustained a neck and back injury in 
service.  He also reported that his "files caught on fire in 
St. Louis."  Dr. Horng's December 1999 impression was 
cervical spine arthritis, accompanied by the notation that 
the veteran had had a "muscle sprain."  

In a June 2000 statement, Dr. Horng indicated that a recent 
X-ray study showed an old compression fracture at L5.  A 
"huge" osteophyte and sclerotic changes were shown at L5-
S1.  According to Dr. Horng, the veteran had been under his 
care for back pain, "from an old injury that happened while 
he was in the Army in active duty."  Dr. Horng further 
stated that the veteran was disabled as a result of pain from 
the back injury.  

In September 2002, the veteran underwent a VA orthopedic 
examination.  Prior to examining the veteran, the VA examiner 
reviewed the veteran's claims folder, to include his service 
medical records, post-service treatment records, relevant X-
rays, and other pertinent evidence of record.  Following a 
physical examination of the veteran and a review of the 
veteran's X-ray, taken in conjunction with the examination, 
the diagnosis was degenerative disc disease.  The VA examiner 
concluded that the veteran's current back disorder was not 
etiologically related to his alleged in-service back injury.  
Rather, the examiner indicated that in his medical opinion, 
the veteran's degenerative disc disease was "clearly a 
result of age related phenomenon rather than injury."  In 
support of his opinion, the examiner noted that even assuming 
that the veteran did in fact injure his back in service as he 
alleged, the veteran had provided testimony in August 2001 
that treatment for such injury lasted approximately seven or 
ten days.  The examiner then pointed out that in further 
accordance with the veteran's August 2001 testimony, a year 
later, he was subsequently assigned to the European Theatre 
without any further injury while he was stationed in Europe.  
In the VA examiner's opinion, such history, as reported by 
the veteran in August 2001, would indicate that his initial 
[in-service back] injury was of a minor and self limiting 
nature, rather than an entire truck landing on him causing 
any major crushing injury resulting in permanent injury.  
Otherwise, in the examiner's opinion, the veteran would have 
never been deployed to the European theatre.  The examiner 
further noted that there was no reference made at the time of 
the veteran's separation examination to the veteran having an 
ongoing back problem or treatment thereof.  Finally, the 
examiner noted that the first evidence of a back complaint 
appeared in veteran's service post-service private treatment 
records as degenerative disc disease, almost a half a century 
following the veteran's discharge from service in January 
1946.  

In evaluating the above evidence, the Board notes that while 
Dr. Horng's June 2000 statement is supportive of the 
veteran's claim, he did not provide the supporting rationale 
or the basis for his opinion.  It is apparently based upon 
history provided by the veteran approximately 50 years 
following his discharge from service. Therefore, the opinion 
is of limited probative value.  

The veteran's own statements to the effect that his current 
back disability is etiologically related to service are of no 
probative value since lay persons such as the veteran are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has found the September 2002 VA medical opinion 
against the claim to be the most probative evidence of 
whether the veteran's current back disability is 
etiologically related to service.  The examiner's report 
reflects that his opinion is based upon a review of the 
veteran's pertinent medical history, as reflected in his 
hearing testimony, the service medical records and other 
pertinent evidence of record.  In addition, the examiner 
provided persuasive reasoning for his opinion, which the 
Board has found to be consistent with the evidence of record.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  The Board has considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Brown, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in regards to the veteran's currently existing 
back disability.  As reported earlier, there is no competent 
medical evidence of record which relates the veteran's 
current back condition to an alleged injury in service.  This 
being the case, the Board has denied the veteran's claim 
seeking entitlement to service connection.


ORDER

Entitlement to service connection for a back disability is 
denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

